             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff,

      vs.                                       Case No: 20-03003-01-CR-S-MDH

DAREN WATTS,

                    Defendant.

               GOVERNMENT’S SENTENCING MEMORANDUM

      The United States of America, by and through Timothy A. Garrison, United States

Attorney for the Western District of Missouri, and undersigned counsel, respectfully

submits this sentencing memorandum in the above-captioned matter, set for a sentencing

hearing on October 28, 2020.       For the reasons set forth below, the Government

recommends that this Court sentence the defendant, Daren Watts, to 300-months’

imprisonment, followed by a 20-year term of supervised release.

                            I. FACTUAL BACKGROUND

      On June 28, 2018, Springfield Police Officer J. Stieff responded to 2127 North

Robberson, Springfield, Missouri, in response to a reported sexual assault of a juvenile.

Upon arrival, Children’s Division Case Worker Samantha Akromis advised the officer that

she had a received a report indicating that the defendant, Daren Watts, had engaged in

sexual intercourse with a child, who was then 15 years old. The information had been

conveyed to the case worker by the defendant’s mother, Melissa Leonard.




        Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 1 of 8
       The child was interviewed at the Child Advocacy Center on July 2, 2018, by forensic

interviewer Melissa Harris. The victim explained that the defendant was staying with her

older sister. The defendant and the victim began, what she characterized as “dating,” on

December 17, 2017.       Shortly thereafter, the defendant and she engaged in sexual

intercourse. The victim claimed that she and the defendant had vaginal sexual intercourse

on one other occasion at her parent’s residence.

       The defendant was questioned by a Greene County, Missouri, Juvenile Officer on

July 6, 2018. The defendant confessed that he had engaged in sexual intercourse with the

victim.

       On March 20, 2019, Detective Lee Walker of the Southwest Missouri Cybercrimes

Task Force received a Cybertipline Report from Facebook, reporting that the defendant

had sent messages to the victim soliciting nude photographs on February 13, 2019.

Specifically, the defendant referenced watching a video of he and the victim engaging in

sexual intercourse and asked for a photo of her “full naked body.” The victim then

transmitted a sexually explicit image of herself to the defendant.

       On August 9, 2019, Detective Walker served a search warrant on Facebook for the

defendant’s Facebook account. Facebook complied with the warrant and sent the contents

of the account to the investigators. The data included 20 videos depicting the victim

engaged in sexually explicit conduct. Six of the videos depicted the victim and the

defendant engaged in vaginal and anal sexual intercourse. The detective also located

multiple message exchanges between the victim and the defendant discussing, in great



                                             2

          Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 2 of 8
detail, their sexual encounters. These messages were transmitted between November 14,

2018, and February 17, 2019.

                                    II. ARGUMENT

       The defendant is now scheduled to appear before the Court for sentencing after

pleading guilty to sexual exploitation of children, in violation of 18 U.S.C. § 2251(a). The

defendant, in his sentencing memorandum, argues that this Court significantly vary from

the Sentencing Guidelines and impose the statutory minimum sentence for this offense

despite the defendant’s pattern of sexually predatory behavior involving a child, his

criminal history, and his demonstrated inability to obey the law.

       A.     Statutory and Guidelines Calculations

       The United States Sentencing Guidelines are now advisory, but they remain “the

starting point and the initial benchmark” in sentencing. Gall v. United States, 552 U.S. 38,

49-50 (2007). The Guidelines must be properly calculated and considered, but ultimately

the Court must craft a sentence that sufficiently accounts for the sentencing factors and

objectives outlined in 18 U.S.C. § 3553(a). Id. at 49-50.

       The final presentence investigation report, filed on September 9, 2020, reports that

the defendant’s advisory guideline range of imprisonment is life imprisonment, based on a

total offense level of 43, and a criminal history category III. The statutory maximum

sentence, however, is 360 months’ imprisonment. Further, the defendant is subject to a

period of supervised release of not less than five years. There are no objections to the

calculations contained in the presentence investigation report.



                                             3

         Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 3 of 8
       The defendant, in his sentencing memorandum, urges the Court to impose a

sentence at the statutory minimum, a wholesale variance from the properly calculated

advisory Guidelines. In support of this argument, the defendant cites data from the United

States Sentencing Commission Interactive Data Analyzer (USSCIDA). (Defendant Memo.

7-8.) Curiously, the defendant uses the table for sexual abuse cases, which includes a broad

spectrum of crimes, to allege that a sentence above 180 months’ imprisonment would

create an unwarranted sentence disparity. (Defendant Memo. 9.)

       Using the USSCIDA with a more precise set of parameters, namely using the

Guideline provision specific to the crime of sexual exploitation of children as applied

between 2015 and 2019 to offenders having a criminal history category of III, the average

length of sentence within the jurisdiction the Western District of Missouri imposed under

the provisions of U.S.S.G. § 2G2.1 is 277 months’ imprisonment, with a median sentence

of 300 months’ imprisonment.             https://ida.ussc.gov/analytics/saw.dll?Dashboard.

Contrary to the assertions of the defendant, imposing the statutory minimum sentence

would not only constitute an unjustifiable variance from the applicable Guidelines, but

would also create a wholly unwarranted sentence disparity.

       For the reasons set forth below, the Government respectfully suggests that the

defendant be sentenced to a 300-month term of imprisonment, followed by a 20 year term

of supervised release.




                                             4

         Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 4 of 8
       B.     Statutory Sentencing Factors

              1. Nature and Circumstances of the Offense

       The defendant’s crimes were initially reported to law enforcement after the

defendant’s mother informed members of the Springfield Police Department that the

defendant had been sexually victimizing a juvenile. The victim was interviewed and

advised that she and the defendant had engaged in sexual intercourse on multiple occasions.

The defendant admitted his crimes to a Juvenile Officer shortly thereafter.

       Despite being aware of the ongoing criminal investigation, the defendant continued

to have contact with his victim. In fact, some seven months after confessing his crimes,

the defendant messaged the victim on February 13, 2019, soliciting sexually explicit

images. The victim complied with the defendant’s request.

       When investigators searched the contents of the defendant’s Facebook account,

multiple images and videos of the defendant raping and sodomizing the victim were

recovered. Further, messages between the victim and defendant revealed an extensive

pattern of criminality over a prolonged period of time.

              2. History and Characteristics of the Defendant

       The defendant has accumulated five criminal history points resulting in a criminal

history category of III. These convictions include convictions for assault and stealing.

Notably, the assault conviction arose after the defendant choked his wife. The defendant

was on probation at the time of this offense.




                                                5

         Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 5 of 8
              3. Need to Promote Respect for the Law

       The defendant has repeatedly demonstrated his absolute disregard for not only the

law, but also basic societal norms. The defendant, despite being aware of an ongoing

criminal investigation, continued to sexually victimize a child. It is abundantly clear that

the defendant has no respect for the law.

              4. Need to Afford Adequate Deterrence to Criminal Conduct

       The Government believes that a sentence of 300-months’ imprisonment will

unquestionably prevent the defendant from committing additional crimes for the length of

his incarceration. Presumably, the recognition that there is a serious consequence for

failing to abide by the law will deter the defendant from committing future illegal acts.

              5. Need to Protect the Public from Further Crimes of the Defendant

       The defendant has been convicted of an exceptionally serious offense involving the

sexual abuse of a child. The defendant presents a significant danger to society, particularly

to the most vulnerable members of society. Consequently, a lengthy sentence is warranted

to protect the public from the defendant.

                                   III. CONCLUSION

       The sentence imposed on the defendant must necessarily protect the public from the

defendant’s predations, afford an adequate deterrence to criminal conduct, reflect the

seriousness of the offense, promote respect for the law, and, perhaps most importantly,

provide just punishment for the offense.




                                             6

         Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 6 of 8
       WHEREFORE, for all the foregoing reasons, the United States respectfully suggests

that the Court impose a 300-month term of imprisonment, followed by 20 years supervised

release.



                                               Respectfully submitted,

                                               Timothy Garrison
                                               United States Attorney

                                               /s/ James J. Kelleher_______________
                                               JAMES J. KELLEHER
                                               Assistant United States Attorney
                                               Western District of Missouri
                                               901 St. Louis Street, Suite 500
                                               Springfield, Missouri 65806
                                               (417)831-4406




                                           7

           Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 7 of 8
                             CERTIFICATE OF SERVICE

       I hereby certify that on this the 26th day of October, 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system which sent e-

mail notification of such filing to all CM/ECF participants in this case.


                                                  /s/ James J. Kelleher
                                                  JAMES J. KELLEHER




                                              8

         Case 6:20-cr-03003-MDH Document 29 Filed 10/26/20 Page 8 of 8
